Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of a continuation application on 11/19/2021, which is a continuation of 17/503,246. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-7 are pending. 

 	Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Todeschini et. al. U.S. Publication No. 20160171777, in further view of  Ryu et al. U.S. Publication No. 20120092373 published Apr. 19, 2012.


In regard to Independent claim 1,  Todeschini teaches a method comprising: 
at an electronic device with a display device, one or more cameras, and one or more input devices(See Para 16, 24-26; Fig. 5, and Para 30-436 ( as showing numerous incorporated references including devices with a display and a camera and input devices) Todeschini teaches a device with a display and at least one camera and input device.
while in a remote locator object finding mode, displaying, via the display device, a camera user interface that displays content captured by the one or more cameras of the electronic device, and a first visual indication, overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in a field of view of the one or more cameras (See target device 130 transmits ID and location to another device, and a camera can capture the remote device location (para 15) which is displayed to help identify where the remote device is located. As shown in Fig. 2, the device is displayed in the field of view of the camera of device 100 (see also indicator 210 signifying device in field of view). (See also Fig. 3, Para 18, displaying the location of the object and as stated (para 21) a remote camera system can capture the remote device in an image, transfer the image to the AR system 100, to which the AR system then identifies, highlights and displays the object in the AR view or view of the camera. 3 
while displaying the camera user interface, detecting a change in the field of view of the one or more cameras to a changed field of view of the one or more cameras (compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user can search for a device that is a BLE beacon that conveys distance to current user that can display a radial distance and a map to the user along with the orientation of the device thereby providing an indication to the user where the device is located. As the user moves about and general change in the radial presentation of the device to (fig. 2) as the user gets close is an example of a change of field of view on a display. 
and in response to detecting the change in the field of view of the one or more cameras, changing a position of the first visual indication in the user interface so that the first visual indication is overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in the changed field of view of the one or more cameras. (compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user interface (Para 21-23) conveys the signal strength and location to the device that is then overlaid on to the screen as a radial circle (fig. 3) that changes in size as the user moves closer or further to the device and further once close enough the device can show the field of view with the target device in the same room (fig. 2). Essentially changing from a map with a circle to a AR depiction of a room with the device indicated within (Para 15-22).
As explained above, Todeschini teaches the user interface can provide a field of view change in response to the user navigating to the lost object. Based on the location information that the beacon transmits to the device, the interface views will change as the user of the AR system will view in getting closer to the targeted device. That said the teachings of Ryu are relied upon to show how the skilled artisan prior to the effective date of the invention would understand presenting to the user a change in a field of view of one or more cameras when a detected change in view of the camera changes. 
In the analogous art of AR user interfaces, Ryu teaches a overlay in a user interface to indicate supplementary information to a user on an image in visual field of a camera (Para 3-4). Ryu teaches calculating the displacement angle of the view to a location of a particular device and displays guiding information of the desired or target object to a user (Para 9-12). As also in  Todeschini, Ryu teaches a device, including a camera,  that can communicate the visual field of a terminal as an AR image over a network (Para 24). Ryu teaches the display can provide in the view various types of information (Para 25). Ryu teaches acquiring an image of a location (Para 29-30). Ryu teaches receiving sensor information from a GPS or other sensors for measuring change, acceleration and direction of the terminal (para 32). Said information is used to compute and display the visual field of the terminal (para 33-34). Ryu expressly teaches generating an augmented reality view as an overlaid map to display where the object is located to a user (Para 35). Ryu teaches the interface can indicate when the object is not in the field of view of the user and then display guiding information to reach the searched for object (Para 36).  Ryu teaches an object can be specified to which additional information can be displayed and used as indicated to not be displayed or not in the field of view (Para 39-40) such as a building, a restaurant or other object (Para 45). The combination of Ryu and Todeschini would allow for the target device in the AR view transmitting GPS location information to display a map to a user (Todeschini Para 18-19) with directional arrows (Todeschini Para 21) with changed in a field of view to an object that may not be in the current view (Ryu Para 36-45). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ryu and Todeschini in front of them to modify the AR interface of Todeschini with Ryu so as to specifically show in response to the user changing the field of view of the device a change in location of the content that corresponds to the remote object in the now changed field of view because Ryu suggests indicating to the user where objects not in the screen that are of interest and how to locate them (Para 6). The motivation to combine Ryu with Todeschini first comes from Todeschini which suggests the device presenting the camera display can be “any” device capable of overlaying AR features onto images in the display (Todeschini Para 24), to which Ryu expressly teaches (Ryu Para 3). Further, motivation to combine Ryu with Todeschini comes from Ryu to make it easier for a user to recognize objects that may not be displayed on a small screen because of the direction they are looking but to indicate those objects of interest that may be in another direction of view or field of view thereby making it easier to find objects of interest (Para 5-6 and 36-45). 
With respect to dependent claim 2,  Todeschini  teaches the method further comprising: while in the remote locator object finding mode and while displaying, via the display device, the camera user interface: in accordance with a determination that the remote locator object is a first distance from the electronic device, displaying the first visual indication with a first size overlaid on the content captured by the one or more cameras; and in accordance with a determination that the remote locator object is a second distance, different from the first distance, from the electronic device, displaying the first visual indication with a second size, different from the first size, overlaid on the content captured by the one or more cameras (See Para 18-23). Todeschini teaches displaying the radius or an arrow in different sizes overlaid on the map as a determination of the distance of the object from the device comprising the camera. The different radius or size represent different distance that the remote device is located from the current device.  
With respect to dependent claim 3,  Todeschini  teaches the method  wherein a respective object in an environment of the electronic device is obscuring the remote locator object in the field of view of the one or more cameras, and the first visual indication is displayed over the respective object in the content captured by the one or more cameras.(See Para 18). Todeschini teaches the device itself is obscured at a location and an arrow is indicated where the device is on a the map. 
With respect to dependent claim 4,  Todeschini  teaches the method further comprising: while in the remote locator object finding mode: while displaying, via the display device, the camera user interface, detecting a change in an orientation of the electronic device such that the remote locator object is not within the field of view of the one or more cameras; and while the remote locator object is not within the field of view of the one or more cameras, displaying, via the display device, a second visual indication that indicates a direction that the electronic device should e turned to find the remote locator object. (compare Fig. 2 and 3, and Para 18-23). Todeschini teaches the user can search for a device that is a BLE beacon that conveys distance to current user that can display a radial distance and a map to the user along with the orientation of the device thereby providing an indication to the user where the device is located. As the user moves about and general change in the radial presentation of the device to (fig. 2) as the user gets close is an example of a change of field of view on a display. 
As explained above, Todeschini teaches the user interface can provide a field of view change in response to the user navigating to the lost object. Based on the location information that the beacon transmits to the device, the interface views will change as the user of the AR system will view in getting closer to the targeted device. That said the teachings of Ryu are relied upon to show how the skilled artisan prior to the effective date of the invention would understand presenting to the user a change in a field of view of one or more cameras when a detected change in view of the camera changes. 
In the analogous art of AR user interfaces, Ryu teaches a overlay in a user interface to indicate supplementary information to a user on an image in visual field of a camera (Para 3-4). Ryu teaches calculating the displacement angle of the view to a location of a particular device and displays guiding information of the desired or target object to a user (Para 9-12). As also in  Todeschini, Ryu teaches a device, including a camera,  that can communicate the visual field of a terminal as an AR image over a network (Para 24). Ryu teaches the display can provide in the view various types of information (Para 25). Ryu teaches acquiring an image of a location (Para 29-30). Ryu teaches receiving sensor information from a GPS or other sensors for measuring change, acceleration and direction of the terminal (para 32). Said information is used to compute and display the visual field of the terminal (para 33-34). Ryu expressly teaches generating an augmented reality view as an overlaid map to display where the object is located to a user (Para 35). Ryu teaches the interface can indicate when the object is not in the field of view of the user and then display guiding information to reach the searched for object (Para 36).  Ryu teaches an object can be specified to which additional information can be displayed and used as indicated to not be displayed or not in the field of view (Para 39-40) such as a building, a restaurant or other object (Para 45). The combination of Ryu and Todeschini would allow for the target device in the AR view transmitting GPS location information to display a map to a user (Todeschini Para 18-19) with directional arrows (Todeschini Para 21) with changed in a field of view to an object that may not be in the current view (Ryu Para 36-45). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ryu and Todeschini in front of them to modify the AR interface of Todeschini with Ryu so as to specifically show in response to the user changing the field of view of the device a change in location of the content that corresponds to the remote object in the now changed field of view because Ryu suggests indicating to the user where objects not in the screen that are of interest and how to locate them (Para 6). The motivation to combine Ryu with Todeschini first comes from Todeschini which suggests the device presenting the camera display can be “any” device capable of overlaying AR features onto images in the display (Todeschini Para 24), to which Ryu expressly teaches (Ryu Para 3). Further, motivation to combine Ryu with Todeschini comes from Ryu to make it easier for a user to recognize objects that may not be displayed on a small screen because of the direction they are looking but to indicate those objects of interest that may be in another direction of view or field of view thereby making it easier to find objects of interest (Para 5-6 and 36-45). 

With respect to dependent claim 5,  Todeschini  teaches the method further comprising: while in the remote locator object finding mode and while displaying, via the display device, the camera user interface: in accordance with a determination that the remote locator object is a first distance from the electronic device, displaying, in the camera user interface, a second visual indication that indicates the first distance; and in accordance with a determination that the remote locator object is a second distance, different from the first distance, from the electronic device, displaying, in the camera user interface, the second visual indication that indicates the second distance. (See Para 18-23). Todeschini teaches displaying the radius or an arrow in different sizes overlaid on the map as a determination of the distance of the object from the device comprising the camera. The different radius or size represent different distance that the remote device is located from the current device.  

In regard to Independent claim 6, Todeschini   teaches an electronic device, comprising: one or more processors; memory; a display device; one or more cameras; one or more input devices; (See Para 16, 24-26; Fig. 5, and Para 30-436 ( as showing numerous incorporated references including devices with a display and a camera and input devices) Todeschini teaches a device with a display and at least one camera and input device and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (See Para 24- 436): 
while in a remote locator object finding mode, displaying, via the display device, a camera user interface that displays content captured by the one or more cameras of the electronic device, and a first visual indication, overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in a field of view of the one or more cameras (See target device 130 transmits ID and location to another device, and a camera can capture the remote device location (para 15) which is displayed to help identify where the remote device is located. As shown in Fig. 2, the device is displayed in the field of view of the camera of device 100 (see also indicator 210 signifying device in field of view). (See also Fig. 3, Para 18, displaying the location of the object and as stated (para 21) a remote camera system can capture the remote device in an image, transfer the image to the AR system 100, to which the AR system then identifies, highlights and displays the object in the AR view or view of the camera. 3 
while displaying the camera user interface, detecting a change in the field of view of the one or more cameras to a changed field of view of the one or more cameras (compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user can search for a device that is a BLE beacon that conveys distance to current user that can display a radial distance and a map to the user along with the orientation of the device thereby providing an indication to the user where the device is located. As the user moves about and general change in the radial presentation of the device to (fig. 2) as the user gets close is an example of a change of field of view on a display. 
in response to detecting the change in the field of view of the one or more cameras, changing a position of the first visual indication in the user interface so that the first visual indication is overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in the changed field of view of the one or more cameras. (compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user interface (Para 21-23) conveys the signal strength and location to the device that is then overlaid on to the screen as a radial circle (fig. 3) that changes in size as the user moves closer or further to the device and further once close enough the device can show the field of view with the target device in the same room (fig. 2). Essentially changing from a map with a circle to a AR depiction of a room with the device indicated within (Para 15-22).
As explained above, Todeschini teaches the user interface can provide a field of view change in response to the user navigating to the lost object. Based on the location information that the beacon transmits to the device, the interface views will change as the user of the AR system will view in getting closer to the targeted device. That said the teachings of Ryu are relied upon to show how the skilled artisan prior to the effective date of the invention would understand presenting to the user a change in a field of view of one or more cameras when a detected change in view of the camera changes. 
In the analogous art of AR user interfaces, Ryu teaches a overlay in a user interface to indicate supplementary information to a user on an image in visual field of a camera (Para 3-4). Ryu teaches calculating the displacement angle of the view to a location of a particular device and displays guiding information of the desired or target object to a user (Para 9-12). As also in  Todeschini, Ryu teaches a device, including a camera,  that can communicate the visual field of a terminal as an AR image over a network (Para 24). Ryu teaches the display can provide in the view various types of information (Para 25). Ryu teaches acquiring an image of a location (Para 29-30). Ryu teaches receiving sensor information from a GPS or other sensors for measuring change, acceleration and direction of the terminal (para 32). Said information is used to compute and display the visual field of the terminal (para 33-34). Ryu expressly teaches generating an augmented reality view as an overlaid map to display where the object is located to a user (Para 35). Ryu teaches the interface can indicate when the object is not in the field of view of the user and then display guiding information to reach the searched for object (Para 36).  Ryu teaches an object can be specified to which additional information can be displayed and used as indicated to not be displayed or not in the field of view (Para 39-40) such as a building, a restaurant or other object (Para 45). The combination of Ryu and Todeschini would allow for the target device in the AR view transmitting GPS location information to display a map to a user (Todeschini Para 18-19) with directional arrows (Todeschini Para 21) with changed in a field of view to an object that may not be in the current view (Ryu Para 36-45). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ryu and Todeschini in front of them to modify the AR interface of Todeschini with Ryu so as to specifically show in response to the user changing the field of view of the device a change in location of the content that corresponds to the remote object in the now changed field of view because Ryu suggests indicating to the user where objects not in the screen that are of interest and how to locate them (Para 6). The motivation to combine Ryu with Todeschini first comes from Todeschini which suggests the device presenting the camera display can be “any” device capable of overlaying AR features onto images in the display (Todeschini Para 24), to which Ryu expressly teaches (Ryu Para 3). Further, motivation to combine Ryu with Todeschini comes from Ryu to make it easier for a user to recognize objects that may not be displayed on a small screen because of the direction they are looking but to indicate those objects of interest that may be in another direction of view or field of view thereby making it easier to find objects of interest (Para 5-6 and 36-45). 
In regard to Independent claim 7, Todeschini  teaches A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, (See Para 16, 24-26; Fig. 5, and Para 30-436 ( as showing numerous incorporated references including devices with a display and a camera and input devices) Todeschini teaches a device with a display and at least one camera and input device; cause the electronic device to perform a method comprising: 
while in a remote locator object finding mode, displaying, via the display device, a camera user interface that displays content captured by the one or more cameras of the electronic device, and a first visual indication, overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in a field of view of the one or more cameras (See target device 130 transmits ID and location to another device, and a camera can capture the remote device location (para 15) which is displayed to help identify where the remote device is located. As shown in Fig. 2, the device is displayed in the field of view of the camera of device 100 (see also indicator 210 signifying device in field of view). (See also Fig. 3, Para 18, displaying the location of the object and as stated (para 21) a remote camera system can capture the remote device in an image, transfer the image to the AR system 100, to which the AR system then identifies, highlights and displays the object in the AR view or view of the camera. 3 
while displaying the camera user interface, detecting a change in the field of view of the one or more cameras to a changed field of view of the one or more cameras (compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user can search for a device that is a BLE beacon that conveys distance to current user that can display a radial distance and a map to the user along with the orientation of the device thereby providing an indication to the user where the device is located. As the user moves about and general change in the radial presentation of the device to (fig. 2) as the user gets close is an example of a change of field of view on a display. 
 in response to detecting the change in the field of view of the one or more cameras, changing a position of the first visual indication in the user interface so that the first visual indication is overlaid on the content captured by the one or more cameras, at a location in the content that corresponds to the location of the remote locator object in the changed field of view of the one or more cameras. (compare Fig. 2 and 3, and Para 18-21). Todeschini teaches the user interface (Para 21-23) conveys the signal strength and location to the device that is then overlaid on to the screen as a radial circle (fig. 3) that changes in size as the user moves closer or further to the device and further once close enough the device can show the field of view with the target device in the same room (fig. 2). Essentially changing from a map with a circle to a AR depiction of a room with the device indicated within (Para 15-22).
As explained above, Todeschini teaches the user interface can provide a field of view change in response to the user navigating to the lost object. Based on the location information that the beacon transmits to the device, the interface views will change as the user of the AR system will view in getting closer to the targeted device. That said the teachings of Ryu are relied upon to show how the skilled artisan prior to the effective date of the invention would understand presenting to the user a change in a field of view of one or more cameras when a detected change in view of the camera changes. 
In the analogous art of AR user interfaces, Ryu teaches a overlay in a user interface to indicate supplementary information to a user on an image in visual field of a camera (Para 3-4). Ryu teaches calculating the displacement angle of the view to a location of a particular device and displays guiding information of the desired or target object to a user (Para 9-12). As also in  Todeschini, Ryu teaches a device, including a camera,  that can communicate the visual field of a terminal as an AR image over a network (Para 24). Ryu teaches the display can provide in the view various types of information (Para 25). Ryu teaches acquiring an image of a location (Para 29-30). Ryu teaches receiving sensor information from a GPS or other sensors for measuring change, acceleration and direction of the terminal (para 32). Said information is used to compute and display the visual field of the terminal (para 33-34). Ryu expressly teaches generating an augmented reality view as an overlaid map to display where the object is located to a user (Para 35). Ryu teaches the interface can indicate when the object is not in the field of view of the user and then display guiding information to reach the searched for object (Para 36).  Ryu teaches an object can be specified to which additional information can be displayed and used as indicated to not be displayed or not in the field of view (Para 39-40) such as a building, a restaurant or other object (Para 45). The combination of Ryu and Todeschini would allow for the target device in the AR view transmitting GPS location information to display a map to a user (Todeschini Para 18-19) with directional arrows (Todeschini Para 21) with changed in a field of view to an object that may not be in the current view (Ryu Para 36-45). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ryu and Todeschini in front of them to modify the AR interface of Todeschini with Ryu so as to specifically show in response to the user changing the field of view of the device a change in location of the content that corresponds to the remote object in the now changed field of view because Ryu suggests indicating to the user where objects not in the screen that are of interest and how to locate them (Para 6). The motivation to combine Ryu with Todeschini first comes from Todeschini which suggests the device presenting the camera display can be “any” device capable of overlaying AR features onto images in the display (Todeschini Para 24), to which Ryu expressly teaches (Ryu Para 3). Further, motivation to combine Ryu with Todeschini comes from Ryu to make it easier for a user to recognize objects that may not be displayed on a small screen because of the direction they are looking but to indicate those objects of interest that may be in another direction of view or field of view thereby making it easier to find objects of interest (Para 5-6 and 36-45). 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached appendix. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179